Citation Nr: 1111337	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  09-23 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hepatitis B.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. B. Joyner, Counsel
INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In November 2010, the Veteran testified before the undersigned Acting Veterans Law Judge.  A transcript of that proceeding has been associated with the claims file.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if any further action on his part is required.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of hepatitis B.

2.  The preponderance of the evidence is against a finding that the Veteran suffers from hepatitis B that is the result of a disease or injury in active duty service.


CONCLUSION OF LAW

Hepatitis B was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2010).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).
In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

The Board notes that in letters dated in January 2008 and April 2008, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  Additionally, the January and April 2008 notice letters informed the Veteran as to disability ratings and effective dates.  Because the notice pursuant to Dingess came before the initial adjudication of the claim, the timing of the notice complied with the requirement that the notice must precede the adjudication.  Thus, the Board concludes that the duty to notify has been met.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service personnel records and private medical evidence.  Also of record and considered in connection with the appeal are various written statements submitted by the Veteran and his representative.  Although the record was held open for an additional 60 days in order for the Veteran to submit additional evidence, he did not submit such evidence.  Additionally, it has been determined that the Veteran's service treatment records are unavailable.  In this regard, the April 2008 notice letter advised the Veteran of alternative sources of information that he could submit in lieu of his service treatment records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The Veteran's VA treatment records and private medical records do not establish that the Veteran has a current diagnosis of hepatitis B.  As these records are current and thorough, the Board finds that the preponderance of the medical evidence is against a current diagnosis of hepatitis B.  An examination is not required.  See McLendon, supra.  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  The Merits of the Claim

The Veteran contends that he currently suffers from hepatitis B as a result of his time in active duty service.  Specifically, the Veteran alleges that he contracted hepatitis in the course of performing his duties as a medic.  The Board disagrees.

Governing Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  See 38 C.F.R. § 3.303(b) (2010).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

To establish service connection for an injury, the Court generally requires a veteran to show (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In cases where a veteran cannot establish some of these elements, a veteran can instead establish continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court requires a veteran to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  See Barr, 21 Vet. App. at 307.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Analysis

During his November 2010 Travel Board hearing, the Veteran indicated that as a medic at the 121st Evacuation Hospital in Korea, he was exposed to used needles and was punctured by such needles on different occasions.  He also served as an ambulance driver and was exposed to patients covered in blood.  He indicated that during service he became ill with a flu-like virus that lingered.  He indicated that he receives current treatment for hepatitis.  As such, the record was held open for 60 days in order for the Veteran to submit private treatment records establishing this diagnosis.  Although the record was held open, no such records were received.  The Board notes that the duty to assist is not always a one-way street.  If the Veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).   

The Veteran's service treatment records are unavailable.  However, review of the available service personnel records show that his military occupational specialty (MOS) was medical specialist and that he served in Korea, as stated.  As such, the Board concedes that the Veteran was exposed to the hepatitis B virus through his duties in service.

The post service medical evidence includes a March 1992 American Red Cross Hepatitis-Related Test Results form, which indicates that the Veteran's Hepatitis B surface antigen was negative.  It also indicates that his antibody to Hepatitis B Core was positive.  

With respect to the Veteran's claim for service connection for hepatitis B, the Board finds that there is no medical evidence showing either that the Veteran currently has or has ever had any symptoms of hepatitis, or that he is receiving or has ever received any treatment for hepatitis.  

In this regard, a condition or injury occurred in service alone is not enough; there must be a disability resulting from that condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  "Congress specifically limits entitlement to service- connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1993).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, although it appears that the Veteran once had hepatitis B (as evidenced by his positive antibody to it), there is no evidence of any disability due to hepatitis during the period of the claim.

Accordingly, service connection is not in order for this claimed disability.  In reaching this conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable with regard to this issue.  


ORDER

Entitlement to service connection for hepatitis B is denied.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to service connection for PTSD.


The Veteran claims that he is entitled to service connection for PTSD due to his service in Korea at the 121st Evacuation Hospital.  Specifically, he alleges that he was witness to many young American soldiers with critical life-threatening injuries, including dismemberment, gunshot wounds to the head and torso, and broken limbs.  Many had lost limbs due to land mines, suicide attempts, accidents, and gunfire.  

The record reflects that in May 2008, a formal finding was made regarding a lack of information required to corroborate the Veteran's stressors for his PTSD claim.  Because the Veteran could not list the names of the injured soldiers, the evidence was deemed insufficient to send to the U.S. Army and Joint Services Records Research Center or other records repository.  

The Veteran submitted a private treatment record dated in August 2003, which documents a diagnosis of rule out depression and rule out PTSD.  As the Veteran's service personnel records confirm his training as a medical corpsman, his MOS of medical specialist, and his service in such capacity in Korea, the Board finds that there is sufficient evidence to send the case for a VA examination to determine if the Veteran actually suffers from PTSD and if there is medical evidence of a link between any current PTSD diagnosis and his in-service stressors.  See 38 C.F.R. § 3.304(f)(3) (2010); see also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  Here, the Veteran must be afforded a VA PTSD examination to determine if he currently suffers from this condition, and if so, if it is related to his time in active duty service.

The Board notes that VA has recently amended its rules for adjudicating disability compensation claims for PTSD contained at 38 CFR § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  This revision adds to the types of claims the VA will accept through credible lay testimony alone, as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify a veteran's account.  VA's specific PTSD regulation, § 3.304(f), previously only authorized VA to accept statements from veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.  

Effective July 10, 2010, under 38 C.F.R. § 3.304(f), service connection for PTSD requires medical evidence diagnosing the condition in accordance with Sec. 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The following provisions apply to claims for service connection of PTSD diagnosed during service or based on the specified type of claimed stressor:

(3)  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Additionally, the Veteran indicated that he received treatment for PTSD at the Meharry Medical College in Nashville, Tennessee, in October 1974.  In October 2007, the RO sent a letter to Meharry Medical College requesting the Veteran's treatment records.  In November 2007, a response from Meharry Medical College was received.  It specifies that the Veteran was not shown to have been admitted to the medical clinic.  However, the response also indicates that additional information is needed, including the facility in which the patient received service, and whether it was outpatient or inpatient treatment.  Then, it was recommended that, depending on the type of treatment received, alternative facilities be contacted in order to obtain the records.  Unfortunately, the record shows that no follow-up action was taken with respect to this information.  As such, clarification as to the type of treatment the Veteran received, and additional development (if warranted) should be made while the appeal is being remanded.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  Accordingly, this case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the following information concerning his October 1974 treatment for PTSD at Meharry Medical College:  whether his treatment was on an inpatient or outpatient basis, and the facility in which he received treatment.  [It appears that Meharry Medical Services Foundation/Meharry Medical Clinic Records Department does not handle inpatient records.  Additionally, if the Veteran was seen at the Internal Medicine and Surgery Clinics, the address for such clinics has changed, according to the November 2007 response letter from Meharry Medical College.]

If the Veteran provides the necessary information, and such information shows that additional attempts to obtain the medical records from the alternative facilities associated with Meharry Medical College need to be made, then such additional development should be accomplished.  Any response received thereto should be memorialized in the claims file.

2.  Schedule the Veteran for a VA psychiatric examination by a psychiatrist to determine the nature and etiology of any acquired psychiatric disorder present.  Advise the Veteran that failure to report for his scheduled VA examination, without good cause, may have adverse consequences on his claim.  

The examination should include any diagnostic testing or evaluation deemed necessary.  And the claims file, including a complete copy of this remand, must be made available to the examiner for review of the Veteran's pertinent history.  The examination report must state whether such a review was accomplished.

Based on a complete examination and comprehensive review of the claims file, the examiner is asked to provide an opinion responding to the following questions:

(A)	 Does the Veteran have PTSD, or another acquired psychiatric disorder?
(B) If the Veteran does have PTSD, is it at least as likely as not (meaning 50 percent or more probable) that the Veteran's PTSD is related to his stressor of working as a medic in Korea and witnessing many soldiers with life-threatening injuries?

(C) If the VA psychiatric examiner determines that the Veteran has an acquired psychiatric disorder other than PTSD, is it at least as likely as not that the Veteran experiences an acquired psychiatric disorder as a result of his military service, including due to his stressor?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

3.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


4.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a Supplemental Statement of the Case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


